WILKINS, Associate Chief Justice,
concurring in the result:
47 I accept the decision of the majority today that addresses the degree to which appellate judges may substitute their own view of the import of facts for those of the trial judge. I agree that this matter is best referred back to the court of appeals to apply the correct standard to the review of the challenged facts and process. However, I write separately to express my misgivings about the willingness of appellate judges generally to presume that they can reach a sound determination on review of facts presented at trial.
148 In my view, it is virtually impossible for appellate judges to do anything other than speculate about which facts are susceptible to legitimate challenge and which are not. Despite the urging of my colleagues that cautious review of facts demands consideration of the record as a whole, the whole of the trial experience, as it bears on factual questions, is not available to the appellate judge.
4 49 The trial judge sees the witnesses, the parties, and counsel. He or she is able to read the subtle, and not so subtle, human clues to which we attach so much importance in our personal interactions. The trial judge is able to form a thoughtful, experience based evaluation of these players in the drama of the courtroom. An item of evidence, testimony or otherwise, may only be present*409ed reluctantly, or with a flourish of drama, or entirely by accident. The setting makes a difference to the way we evaluate the reliability and importance of the content. Bluster and bravado may indicate insincerity, or bluff, or simply bad lawyering with good facts.
150 The relative competence of counsel plays an important role. Throughout the trial, the experience level, competence, preparation, intelligence, and skill of trial counsel become apparent to the trial judge. They may help or hinder, facilitate or prevent, the presentation of evidence.
The demeanor of witnesses, as has been said so many times by appellate courts, is nearly impossible to perceive from the written record.
1 52 It is extremely rare for either the trial judge, or counsel, to enter on the trial record detailed indications of these various and important bits and pieces of human behavior. It is usually enough to say, in findings, that the trial judge does not find the witness or the evidence presented to be believable, and to append a few words indicating the most obvious reason. It is rare to find a thoughtful discourse in the trial transcript detailing the fabric of indicators leading the fact-finder to accept, or not accept, any particular fact or version of fact.
153 It is for precisely this reason that, historically, appellate judges have pledged their deference to the trial level fact-finders, judges or juries. We are at least honest enough to note that we cannot possibly reach as informed a decision on the factual questions as the trial judge or the jury did. This, however, does not, and has never, prevented appellate judges from substituting their own judgment of the fact question for those of the trial judge.
(54 We are much more reluctant with juries, partly out of respect for the role of the jury and the secrecy of their deliberation process. We cannot know, and dare not ask, on what basis the jury decided. Only when the jury reaches a finding that cannot possibly have come from any of the evidence presented to it do we venture to modify the facts so found.
55 On the other hand, our behavior toward trial judges suggests a very different attitude. The willingness of appellate judges to second-guess factual determinations by trial judges suggests a sense that we consider ourselves to be their equals (or betters) in every relevant way, including our ability to sort the evidence presented at trial, and to reach more sound, more correct factual determinations. This we do with a nod to the more advantaged position of the trial judge, and to the difficulty of doing a fair and accurate job from reading only the two-dimensional and "cold" trial record. Nonetheless, we do it. And we do it on the basis that we are "convinced" that the trial judge got it wrong. It is of small comfort to me that we limit ourselves to only those times when we are really convinced.
"¶ 56 This case deals with the severe injury of a very young child. It is a civil proceeding designed by our legislature to protect the child and to assist the family in resolving difficulties that endanger the child. It is not a criminal trial of the accused abuser.
T 57 The determination made by the juvenile court in this and similar cases is the basis of jurisdiction, not an adjudication of guilt. Without the finding of abuse or neglect, about which my colleagues express doubt, the juvenile court has no jurisdiction to address the dangers to which this particular child has been exposed by those charged by law with his protection and nurture. As a court of limited and specified jurisdiction, absent such a finding, the juvenile court can marshal none of the services or protections available to a child in his or her defense.
{ 58 No one suggests that this young child broke his own leg. He was too young to engage in any purposeful activity that presented such a danger. He was injured either by the abuse or neglect of his father, as the juvenile court found, or by the abuse or neglect of someone else into whose care his father or mother had placed him. When parents do not, or cannot, protect infants from serious physical injury, the legislature has adopted statutory policy requiring the state to step in. The protection from excessive state intervention is the independence, *410the experience, and the judgment of juvenile court judges statewide.
1 59 My colleagues make much of a theory of injury they find inadequately explained by either the state or the trial judge in his formal findings. They overlook the fact that the timing of the injury, and the custodial adult at the time of the injury, are not in factual dispute. They, as our colleagues in the court of appeals before us, simply do not accept the factual theory upon which the trial court acted. This they do, apparently, based upon their own superior evaluation of the evidence presented, and not presented, as disclosed by the record on appeal.
1 60 I would reverse the court of appeals on its re-finding of the facts, affirm the factual determinations made by the trial judge, and apply a standard to facts found by trial judges at least as deferential as that applied to juries. Trial judges are selected for, and experienced in, conducting trials The advantages of being present for the trial, of hearing and seeing all of the participants through the entire proceeding, simply cannot be replicated in the record. No matter how compelling the case made on appeal, it is only a portion of the case seen by the trial judge. Marshaling the evidence in support of the trial judge's decision is limited to a superficial extract of information contained in the record. Much of importance is not in the record to be marshaled. Consequently, I believe that appellate judges should trust their trial judge colleagues to do their jobs properly, and reserve their correction of factual errors to those few and rare instances when the determination is so clearly wrong that we would reverse not only a trial judge, but also a jury.